 



Exhibit 10.11.1

 

AMENDMENT NO. 1

TO

2012 STOCK OPTION PLAN

OF

PARAMETRIC SOUND CORPORATION

 

 

Parametric Sound Corporation, a Nevada corporation (the “Company”), hereby
amends its 2012 Stock Option Plan (the “Plan”) as set forth below, which shall
be effective as of August 17, 2012, but if and only if the Company’s
stockholders approve the amendment below in accordance with applicable law:

 

The reference in the first sentence of Section 3 of the Plan to “three million
(3,000,000) Shares” is hereby deleted and replaced with “one million one hundred
thousand (1,100,000) Shares after giving effect to the 1-for-5 reverse stock
split effected on March 21, 2012”.

 

*     *     *

 

The Company has caused this Amendment No. 1 to be signed on the date indicated
below, to be effective as indicated above.

 

 

PARAMETRIC SOUND CORPORATION

a Nevada corporation

 

        Dated: 8/17/2012 By: /s/ JAMES A. BARNES       James A. Barnes      
Chief Financial Officer          

 

 



 